Case 1:20-cv-03311-MKB-SMG Document 1 Filed 07/23/20 Page 1 of 23 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

NICOLE KRAUS, individually, and on
behalf of others similarly situated,                   Case No.

               Plaintiff,
vs.

CARDWORKS SERVICING, L.L.C.,
a Delaware limited liability company,
and CARDWORKS SERVICES.,
L.L.C., a Delaware limited liability
corporation,

               Defendants.


                      COMPLAINT – CLASS/COLLECTIVE ACTION

       Plaintiff, Nicole Kraus, individually and on behalf of all others similarly situated, by and

through her attorneys, hereby brings this Collective/Class Action Complaint against Defendants,

CardWorks Servicing, LLC and CardWorks Services, LLC, and states as follows:

                                       INTRODUCTION

       1.      This is a collective and class action brought pursuant to 29 U.S.C. § 216(b) and

Fed. R. Civ. P. 23 by Plaintiff Nicole Kraus (hereinafter collectively referred to as “Plaintiff”),

individually and on behalf of all similarly situated persons employed by Defendants CardWorks

Servicing, LLC and CardWorks Services, LLC (hereinafter collectively referred to as

“Defendants”), arising from Defendants’ willful violations of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201, et seq. and the Pennsylvania Minimum Wage Act (“PMWA”), 43

P.S. § 333.104, et seq.

       2.      According to Defendants website, Defendants are a “consumer financing service
Case 1:20-cv-03311-MKB-SMG Document 1 Filed 07/23/20 Page 2 of 23 PageID #: 2




provider, and people-centric, compliance focused organization enabled by data and technology.

[Defendants’] mission is to delight our clients and customers by providing customized and

compliant servicing solutions.” See, https://www.cardworks.com/ (last visited 7/15/20).

       3.      In order to provide their clients and customers with these financing services,

Defendants employ hourly (non-exempt) customer service representatives (hereinafter referred to

as “CSRs”) in a number of call center centers across the country, including, but not limited to,

call centers in: Pittsburgh, Pennsylvania; Orlando, Florida; Lake Mary, Florida; and Woodbury,

New York (where Defendants’ Headquarters are located).

       4.      Plaintiff and the putative class members were employed by Defendants as CSRs

within the past three years.

       5.      Defendants’ CSRs are all hourly, non-exempt employees.

       6.      Defendants require their CSRs to work a set schedule. However, Defendants do

not begin compensating CSRs until they have started up their computers and logged into all of

the necessary computer applications. This policy results in CSRs not being paid for all time

worked and for all of their overtime compensation in violation of the FLSA, the PMWA, and

common law.

       7.      Defendants’ CSRs use multiple computer programs, software programs, servers,

and applications in the course of performing their responsibilities at Defendants’ call centers.

These programs, servers, and applications are an integral and important part of their work as they

cannot perform their job without them.

       8.      Defendants’ CSRs perform the same basic job duties and are required to use the

same computer programs, software programs, servers, and applications, regardless of which call

center they are employed at.




                                                2
Case 1:20-cv-03311-MKB-SMG Document 1 Filed 07/23/20 Page 3 of 23 PageID #: 3




       9.      The U.S. Department of Labor recognizes that call center jobs, like those held by

Defendants’ CSRs, are homogenous and it issued Fact Sheet #64 in July 2008 to alert call center

employees to some of the abuses which are prevalent in the industry.           One of those abuses,

which is occurring in this case, is an employer’s refusal to pay for work “from the beginning of

the first principal activity of the workday to the end of the last principal activity of the workday.”

Fact Sheet #64 at p. 2.

       10.     In order to perform their jobs, Plaintiff and all other CSRs were required to

start-up and log-in to various computer programs, software programs, servers, and applications

in order to access information and software. The start-up/log-in process took substantial time on

a daily basis with said time ranging from 15 to 21 minutes per day, but extending even longer on

days when Plaintiff and other CSRs experienced technical issues related to Defendants’

computers, software or programs.

       11.     Plaintiff and the other CSRs were not actually “clocked in” for their shifts until

after the computer start-up/log-in process was complete and they logged into the applicable

programs, software, servers, and applications, meaning that Plaintiff and other CSRs worked at

least 15 to 21 minutes each per shift that they were never compensated for. This off-the-clock

time Defendants’ CSRs spent starting up and logging into each session directly benefitted

Defendants and this process was an essential part of their job responsibilities as CSRs.

       12.     Defendants provide their CSRs with one unpaid 30-minute lunch break per shift.

Defendants’ require CSRs to clock-in and out of the time keeping system for all lunch breaks.

       13.     Defendants, however, require their CSRs to perform off-the-clock, unpaid, work

functions during the unpaid lunch breaks including, but not limited to: logging into and out of

Defendants’ computer programs, software programs, servers, and applications. On an average




                                                  3
Case 1:20-cv-03311-MKB-SMG Document 1 Filed 07/23/20 Page 4 of 23 PageID #: 4




shift, Plaintiff and the CSRs perform 7 to 9 minutes of off-the-clock, unpaid, work during their

lunch breaks.

        14.     At the end of each shift, Plaintiff and all other CSRs were required to log-out of

Defendants’ computer programs, software programs, servers, and applications. The log-out

process took substantial time on a daily basis with said time ranging from 2 to 3 minutes per day.

        15.     Defendants required Plaintiff and all other CSRs to “clock out” prior to logging

out of the computer programs, software programs, servers, and applications, meaning that

Plaintiff and other CSRs worked at least 2 to 3 minutes each per shift that they were never

compensated for.     This off-the-clock time that Defendants’ CSRs spent logging out of each

session directly benefitted Defendants and this process was an essential part of their job

responsibilities as customer sales representatives.

        16.     Between the pre-shift start-up/log-in process, the post-shift log-out process, and

the log-in/off during lunch period time, Defendants failed to pay Plaintiff and the other CSRs an

amount equal to at least 24 to 33 minutes of compensable time per shift. Additionally,

Defendants failed to compensate Plaintiff and other CSRs for off-the-clock time spent

performing work duties during their lunch breaks.

        17.     The Department of Labor’s Fact Sheet #64 specifically condemns an employer’s

non-payment of an employee’s necessary pre-shift and post-shift activities: “An example of the

first principal activity of the day for agents/ specialists/representatives working in call centers

includes starting the computer to download work instructions, computer applications and

work-related emails.” Additionally, the FLSA requires that “[a] daily or weekly record of all

hours worked, including time spent in pre-shift and post-shift job-related activities must be

kept.” Id.




                                                 4
Case 1:20-cv-03311-MKB-SMG Document 1 Filed 07/23/20 Page 5 of 23 PageID #: 5




       18.     Defendants knew or could have easily determined how long it took for the CSRs

to complete the pre-shift start-up/log-in process, the post-shift computer log-out process, and the

lunch break work duties, and Defendants could have properly compensated Plaintiff and other

CSRs for the work that they performed, but did not.

       19.     Plaintiff brings this action on behalf of themselves and all other similarly situated

hourly CSRs who worked for Defendants to obtain declaratory relief and recover unpaid wages

and overtime, liquidated damages, penalties, fees and costs, pre- and post-judgment interest, and

any other remedies to which they may be entitled.

                                JURISDICTION AND VENUE

       20.     This Court has subject-matter jurisdiction over Plaintiff’s FLSA claim pursuant to

28 U.S.C. § 1331 because Plaintiff’s claim raises a federal question under 29 U.S.C. § 201, et

seq.

       21.     Additionally, this Court has jurisdiction over Plaintiff’s collective action FLSA

claim pursuant to 29 U.S.C. § 216(b), which provides that suit under the FLSA “may be

maintained against any employer . . . in any Federal or State court of competent jurisdiction.”

       22.     Defendants’ annual sales exceed $500,000 and Defendants have more than two

employees, so the FLSA applies in this case on an enterprise basis.     Defendants’ CSRs engage

in interstate commerce and therefore they are also covered by the FLSA on an individual basis.

       23.     This Court has supplemental jurisdiction over Plaintiff’s state law claim pursuant

to 28 U.S.C. § 1367 because it arises under the same facts as her federal claims.

       24.     This court has personal jurisdiction over Defendants because they do business

within New York, are registered with the New York Secretary of State, and are headquartered

within this judicial district (Woodbury, New York).




                                                 5
Case 1:20-cv-03311-MKB-SMG Document 1 Filed 07/23/20 Page 6 of 23 PageID #: 6




        25.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (c) because

Defendants employ CSRs in this district, and a substantial portion of the events that give rise to

the Plaintiff’s claims occurred in this district.

                                              PARTIES

        26.     Plaintiff, Nicole Kraus, is a resident of Allison Park, Pennsylvania, and was

employed by Defendants as an hourly CSR at Defendants’ Call Center in Pittsburgh,

Pennsylvania from approximately September 2013 to March 2019. Plaintiff signed a consent

form to join this lawsuit, which is attached hereto as Exhibit A.

        27.     Defendant CardWorks Servicing, LLC is registered to do business in New York

(DOS ID #2407443), incorporated in Delaware, with a service of process address of CT

Corporation System, 28 Liberty St., New York, New York 10005.               Upon information and

belief, Defendant CardWorks Servicing, LLC is headquartered in Woodbury, New York.

        28.     Upon information and belief, CardWorks Services, LLC is no longer active, but

was the former name of Defendant CardWorks Servicing, LLC.

                                   GENERAL ALLEGATIONS

        29.     Defendants operate and have operated a “call center” in Pittsburg, Pennsylvania,

where telephone-dedicated employees similar to the Plaintiff handle phone calls regarding

services offered by Defendants to its clients.

        30.     Defendants provide supervision, management, and direction to the CSR

employees located at their call centers.

        31.     Defendants’ website claims they “want every account holder to have the best

possible experience. CardWorks provides great customer service to consumers and we’re there

whenever      they     have     questions     or    need   help     resolving   issues.”     See,




                                                    6
Case 1:20-cv-03311-MKB-SMG Document 1 Filed 07/23/20 Page 7 of 23 PageID #: 7




https://www.cardworksservicing.com/careers/ (last visited 7/15/20).

        32.     Defendants’ website also indicates that they currently employ 1,500 associates

across four (4) locations. Id.     Upon information and belief, those locations are: Pittsburgh,

Pennsylvania; Orlando, Florida; Lake Mary, Florida; and Woodbury, New York.

        33.     Defendants are “the largest privately held credit card servicer in the country.

Delivering an outstanding customer experience is [their] number one priority.”                  See,

https://www.cardworksservicing.com/call-center-opportunities (last visited 7/15/20).

        34.     Although Defendant has varying titles for CSRs (e.g. Associate I, Associate II or

Specialist I, Specialist II), they all have essentially the same job duties, responsibilities, method

of compensation (hourly), utilize the same or similar computer programs, and use the same

timekeeping system while carrying out their day to day activities.

        35.     Plaintiff typically worked eight hour shifts (with a 30 minute unpaid meal period).

During her employment, Plaintiff Kraus earned $19.00 to $22.00 per hour, plus commissions and

shift differentials.

        36.     Defendants violated the FLSA, see, e.g., 29 U.S.C. § 207(e), 29 C.F.R. § 778.211,

and the PMWA, see, e.g., 43 P.S. § 333.104(c), 34 Pa. Code §§ 231.41, 231.42, 231.43.

        37.     Throughout her employment with Defendants, Plaintiff regularly worked

off-the-clock as part of her job as a CSR.

        38.     In order to perform their job duties, Plaintiff and all other CSRs were required to

start-up and log-in to various, computer programs, software programs, servers, and applications

in order to access information and software. The start-up/log-in process took substantial time on

a daily basis with said time ranging from 15 to 21 minutes per day, but extending even longer on

days when Plaintiff and the other CSRs experienced technical issues related to Defendants’




                                                 7
Case 1:20-cv-03311-MKB-SMG Document 1 Filed 07/23/20 Page 8 of 23 PageID #: 8




computers, software, or programs.

       39.     Plaintiff and all other CSRs were not actually “clocked in” for their shifts until

after the computer start-up/log-in process was complete and they logged into the applicable

programs, software, servers, and applications, meaning that Plaintiff and other CSRs worked at

least 15 to 21 minutes each per shift that they were never compensated for. This off-the-clock

time Defendants’ CSRs spent starting up and logging into each session directly benefitted

Defendants and this process was an essential part of their job responsibilities as CSRs.

       40.     Defendants provide their CSRs with one unpaid 30-minute lunch break per shift.

       41.     Defendants, however, require their CSRs to perform off-the-clock, unpaid, work

functions during the unpaid lunch breaks including, but not limited to: logging into and out of

Defendants’ computer programs, software programs, servers, and applications.

       42.     Some of the essential computer programs CSRs used to perform their job duties

had an auto-log out feature that automatically logged the CSRs out if they were idle for too long.

For example, the “Evolve” system times out and logs the CSRs out automatically if they

remained idle for more than 20 minutes.    Consequently, the CSRs were forced to reboot Evolve

after they returned from every lunch.

       43.     On an average shift, Plaintiff and all other CSRs perform 7 to 9 minutes of

off-the-clock, unpaid, work during their lunch breaks.

       44.     At the end of each shift, Plaintiff and all other CSRs were required to log-out of

Defendants’ computer programs, software programs, servers, and applications. The log-out

process took substantial time on a daily basis with said time ranging from 2 to 3 minutes per day.

       45.     Defendants required Plaintiff and other CSRs to “clock out” prior to logging out

of the computer programs, software programs, servers, and applications, meaning that Plaintiff




                                                 8
Case 1:20-cv-03311-MKB-SMG Document 1 Filed 07/23/20 Page 9 of 23 PageID #: 9




and other CSRs worked at least 2 to 3 minutes each per shift that they were never compensated

for.   This off-the-clock time that Defendants’ CSRs spent logging out of each session directly

benefitted Defendants and this process was an essential part of their job responsibilities as CSRs.

        46.      Between the pre-shift start-up/log-in process, the lunch period log-in and log-out

process, and the post-shift log-out process, Defendants failed to pay Plaintiff and other CSRs an

amount equal to at least 24 to 33 minutes of compensable time per shift. Additionally,

Defendants failed to compensate Plaintiff and other CSRs for off-the-clock time spent

performing work duties during their lunch breaks.

        47.      The Department of Labor’s Fact Sheet #64 specifically condemns an employer’s

non-payment of an employee’s necessary pre-shift and post-shift activities: “An example of the

first principal activity of the day for agents/ specialists/representatives working in call centers

includes starting the computer to download work instructions, computer applications and

work-related emails.” Additionally, the FLSA requires that “[a] daily or weekly record of all

hours worked, including time spent in pre-shift and post-shift job-related activities must be

kept.” Id.

        48.      Defendants knew or could have easily determined how long it took for the CSRs

working at their call centers to complete the pre-shift start-up/log-in process, the post-shift

computer log-out process, and the lunch break work duties, and Defendants could have properly

compensated Plaintiff and other CSRs for the work that they performed, but did not.

        49.      As an example of one particular workweek where Defendants failed to pay

Plaintiff Nicole Kraus overtime for hours worked in excess of 40 hours (as mandated by the

FLSA and PMWA), during the week of October 30, 2017 to November 12, 2017:

               Plaintiff was paid for 80 hours of regular time and 11.82 hours of
                overtime. See Exhibit B.



                                                 9
Case 1:20-cv-03311-MKB-SMG Document 1 Filed 07/23/20 Page 10 of 23 PageID #: 10




               With pre-, mid-, and post-shift time of 24 to 33 minutes per shift,
                Plaintiff should have been paid an additional 240 to 330 minutes of
                overtime compensation for this two overtime workweek period.

        50.      As another example of one particular workweek where Defendants failed to pay

 Plaintiff Nicole Kraus overtime for hours worked in excess of 40 hours (as mandated by the

 FLSA and PMWA), during the week of June 11, 2018 to June 24, 2018:

               Plaintiff was paid for 56.68 hours of regular time and 4.75 hours of
                overtime. See Exhibit C.

               With pre-, mid-, and post-shift time of 24 to 33 minutes per shift,
                Plaintiff should have been paid an additional 120 to 165 minutes of
                overtime compensation for this single overtime workweek.

        51.      At all relevant times, Defendants were jointly Plaintiff’s “employer” and

 Defendants directed and directly benefited from the work performed by Plaintiff and other CSRs

 during the pre-shift start-up/log-in process, during the post-shift log-out process, in connection

 with mid-shift off-the-clock technical issues, and during their meal breaks.

        52.      At all relevant times, Defendants controlled Plaintiff’s and other CSRs’ schedule,

 duties, protocols, applications, assignments, and employment conditions.

        53.      At all relevant times, Defendants were able to track the amount of time that

 Plaintiff and the putative Class spent in connection with the pre-shift, lunch break, and post-shift

 activities; however, Defendants failed to document, track, or pay Plaintiff and other CSRs for the

 work they performed in connection with each shift.

        54.      At all relevant times, Plaintiff and all other CSRs were non-exempt hourly

 employees, subject to the requirements of the FLSA.

        55.      At all relevant times, Defendants used their attendance and adherence policies

 against the CSRs in order to pressure them into performing the off-the-clock work described




                                                 10
Case 1:20-cv-03311-MKB-SMG Document 1 Filed 07/23/20 Page 11 of 23 PageID #: 11




 above.

          56.   At all relevant times, Defendants’ policies and practices deprived Plaintiff and

 other CSRs of wages owed for off-the-clock work Plaintiff and other CSRs performed. Because

 Plaintiff and other CSRs typically worked 40 hours or more in a workweek, Defendants’ policies

 and practices also deprived Plaintiff and other CSRs of overtime pay at a rate of 1.5 times their

 regular rate of pay, as required under the FLSA.

          57.   Defendants knew or should have known that Plaintiff and other CSRs’ time spent

 in connection with the off-the-clock activities set forth herein were compensable under the FLSA

 and the PMWA.

                          COLLECTIVE ACTION ALLEGATIONS

          58.   Plaintiff brings this action pursuant to 29 U.S.C. § 216(b) of the FLSA on their

 own behalf and on behalf of:

                All similarly situated current and former hourly customer service
                representatives who worked for Defendants at any time during the last
                three years.

 (hereinafter referred to as the “putative collective members”).   Plaintiff reserves the right to

 amend this definition as necessary.

          59.   Plaintiff’s FLSA claim should proceed as a collective action because Plaintiff and

 putative collective members, having worked pursuant to common compensation policies

 described herein, are “similarly situated” as that term is defined in 29 U.S.C. § 216(b) and the

 associated decisional law.

          60.    Plaintiff and putative collective members are similarly situated because (a) they

 have been or are employed in the same or similar positions; (b) they were or are subject to the

 same unlawful practice, policy, or plan; and (c) their claims are based upon the same factual and




                                                11
Case 1:20-cv-03311-MKB-SMG Document 1 Filed 07/23/20 Page 12 of 23 PageID #: 12




 legal theories.

         61.       The key legal issues are also the same for putative collective members, to wit:

 whether the off-the-clock time they spend in connection with performing pre-shift, lunch break,

 and post-shift activities, is compensable under the FLSA.

         62.       Plaintiff estimates that the putative collective members, including both current

 and former employees over the relevant period, will include several thousand members. The

 precise number of putative collective members should be readily available from a review of

 Defendant’s personnel and payroll records.

                   RULE 23 PENNSYLVANIA CLASS ACTION ALLEGATIONS

         63.       Plaintiff brings this action pursuant to Fed R. Civ. P. 23(b)(2) and (b)(3) on their

 own behalf and on behalf of:

                   All similarly situated current and former hourly customer service
                   representatives who worked for Defendants in Pennsylvania at any time
                   during the last three years.

 (hereinafter referred to as the “Rule 23 Pennsylvania Class”).         Plaintiff reserves the right to

 amend this definition as necessary.

         64.       The members of the Rule 23 Pennsylvania Class are so numerous that joinder of

 all Rule 23 Pennsylvania Class members in this case would be impractical.        Plaintiff reasonably

 estimates there are hundreds of Rule 23 Pennsylvania Class members.            Rule 23 Pennsylvania

 Class members should be easy to identify from Defendants’ computer systems and electronic

 payroll and personnel records.

         65.       There is a well-defined community of interest among Rule 23 Pennsylvania

 members and common questions of law and fact predominate in this action over any questions

 affecting individual members of the Rule 23 Pennsylvania Class.            These common legal and




                                                    12
Case 1:20-cv-03311-MKB-SMG Document 1 Filed 07/23/20 Page 13 of 23 PageID #: 13




 factual questions, include, but are not limited to, the following:

                a.      Whether the pre-shift time Rule 23 Pennsylvania Class members spend on
                        start-up/log-in activities prior to “clocking in” for each shift is
                        compensable time;

                b.      Whether the time Rule 23 Pennsylvania Class members spend on work
                        activities during their lunch break is compensable time;

                c.      Whether the post-shift time Rule 23 Pennsylvania Class members spend
                        on log-out activities subsequent to “clocking out” for each shift is
                        compensable time; and

                d.      Whether Defendants’ failure to pay the Rule 23 Pennsylvania Class
                        members for this pre-, mid-, and post-shift time resulted in a violation of
                        the overtime requirements established by the PWMA, 43 P.S. § 333.104,
                        et seq.

        66.     Plaintiff’s claims are typical of those of the Rule 23 Pennsylvania Class in that

 she and all other Rule 23 Pennsylvania Class members suffered damages as a direct and

 proximate result of the Defendants’ common and systemic payroll policies and practices.

 Plaintiff’s claims arise from the same pay policies, practices, promises, and course of conduct as

 all other Rule 23 Pennsylvania Class members’ claims and her legal theories are based on the

 same legal theories as all other Rule 23 Pennsylvania Class members.

        67.     Plaintiff will fully and adequately protect the interests of the Rule 23

 Pennsylvania Class and has retained counsel who are qualified and experienced in the

 prosecution of nationwide wage and hour class actions. Neither Plaintiff nor her counsel have

 interests that are contrary to, or conflicting with, the interests of the Rule 23 Pennsylvania Class.

        68.     A class action is superior to other available methods for the fair and efficient

 adjudication of this controversy, because, inter alia, it is economically infeasible for Rule 23

 Pennsylvania Class members to prosecute individual actions of their own given the relatively

 small amount of damages at stake for each individual along with the fear of reprisal by their




                                                  13
Case 1:20-cv-03311-MKB-SMG Document 1 Filed 07/23/20 Page 14 of 23 PageID #: 14




 employer.      Prosecution of this case as a Rule 23 Class action will also eliminate the possibility

 of duplicative lawsuits being filed in state and federal courts throughout the nation.

        69.        This case will be manageable as a Rule 23 Class action. Plaintiff and her counsel

 know of no unusual difficulties in this case and Defendants and their corporate clients all have

 advanced, networked computer and payroll systems that will allow the class, wage, and damages

 issues in this case to be resolved with relative ease.

        70.        Because the elements of Rule 23(b)(3) are satisfied in this case, class certification

 is appropriate.    See Shady Grove Orthopedic Assoc., P.A. v. Allstate Ins. Co., 559 U.S. 393; 130

 S. Ct. 1431, 1437 (2010) (“[b]y its terms [Rule 23] creates a categorical rule entitling a plaintiff

 whose suit meets the specified criteria to pursue his claim as a class action”).

        71.        Because Defendants acted and refused to act on grounds that apply generally to

 the Rule 23 Pennsylvania Class and declaratory relief is appropriate in this case with respect to

 the Rule 23 Pennsylvania Class as a whole, class certification pursuant to Rule 23(b)(2) is also

 appropriate.

                   RULE 23 NATIONWIDE CLASS ACTION ALLEGATIONS

        72.        Plaintiff brings this action pursuant to Fed R. Civ. P. 23(b)(2) and (b)(3) on her

 own behalf and on behalf of:

        All similarly situated current and former hourly customer service representatives
        who worked for Defendants at any time during the last three years.

 (hereinafter referred to as the “Rule 23 Nationwide Class”).           Plaintiff reserves the right to

 amend this definition as necessary.

        73.        The members of the Rule 23 Nationwide Class are so numerous that joinder of all

 Rule 23 Nationwide Class members in this case would be impractical.                Plaintiff reasonably

 estimates there are thousands of Rule 23 Nationwide Class members.               Rule 23 Nationwide



                                                    14
Case 1:20-cv-03311-MKB-SMG Document 1 Filed 07/23/20 Page 15 of 23 PageID #: 15




 Class members should be easy to identify from Defendants’ computer systems and electronic

 payroll and personnel records.

        74.     There is a well-defined community of interest among Rule 23 Nationwide

 members and common questions of law and fact predominate in this action over any questions

 affecting individual members of the Rule 23 Nationwide Class. These common legal and factual

 questions, include, but are not limited to, the following:

                a.      Whether the pre-shift time that Rule 23 Nationwide Class members
                        spend on start-up/log-in activities prior to “clocking in” for each
                        shift is compensable time;

                b.      Whether the time that Rule 23 Nationwide Class members spend
                        on work activities during their lunch break, such as logging back
                        into computer systems and clocking in, is compensable time;

                c.      Whether the post-shift time that Rule 23 Nationwide Class
                        members spend on shut-down/log-out activities after to “clocking
                        out” for each shift is compensable time;

                d.      Whether Defendants breached their contracts with Plaintiff and the
                        Rule 24 Nationwide Class members by filing to pay for this pre-
                        and mid-shift time at their agreed upon rate; and

                e.      Whether Defendants were unjustly enriched by failing to pay
                        Plaintiff and the Rule 23 Nationwide Class members for this pre-
                        and mid-shift time at their agreed upon rate.

        75.     Plaintiff’s claims are typical of those of the Rule 23 Nationwide Class in that they

 and all other Rule 23 Nationwide Class members suffered damages as a direct and proximate

 result of the Defendants’ common and systemic payroll policies and practices.           Plaintiff’s

 claims arise from the same pay policies, practices, promises, and course of conduct as all other

 Rule 23 Nationwide Class members’ claims and her legal theories are based on the same legal

 theories as all other Rule 23 Nationwide Class members.

        76.     Plaintiff will fully and adequately protect the interests of the Rule 23 Nationwide




                                                  15
Case 1:20-cv-03311-MKB-SMG Document 1 Filed 07/23/20 Page 16 of 23 PageID #: 16




 Class and has retained counsel who are qualified and experienced in the prosecution of

 nationwide wage and hour class actions. Neither Plaintiff nor her counsel have interests that are

 contrary to, or conflicting with, the interests of the Rule 23 Nationwide Class.

        77.        A class action is superior to other available methods for the fair and efficient

 adjudication of this controversy, because, inter alia, it is economically infeasible for Rule 23

 Nationwide Class members to prosecute individual actions of their own given the relatively

 small amount of damages at stake for each individual along with the fear of reprisal by their

 employer. Prosecution of this case as a Rule 23 Class action will also eliminate the possibility of

 duplicative lawsuits being filed in state and federal courts throughout the nation.

        78.        This case will be manageable as a Rule 23 Class action. Plaintiff and her counsel

 know of no unusual difficulties in this case, and Defendants have advanced, networked computer

 and payroll systems that will allow the class, wage, and damages issues in this case to be

 resolved with relative ease.

        79.        Because the elements of Rule 23(b)(3) are satisfied in this case, class certification

 is appropriate.    See Shady Grove Orthopedic Assoc., P.A. v. Allstate Ins. Co., 559 U.S. 393, 130

 S. Ct. 1431, 1437 (2010) (“[b]y its terms [Rule 23] creates a categorical rule entitling a plaintiff

 whose suit meets the specified criteria to pursue his claim as a class action”).

        80.        Because Defendants acted and refused to act on grounds that apply generally to

 the Rule 23 Nationwide Class and declaratory relief is appropriate in this case with respect to the

 Rule 23 Nationwide Class as a whole, class certification pursuant to Rule 23(b)(2) is also

 appropriate.

                                              COUNT I
                        (Alleging Violations of the Fair Labor Standards Act,
                                       29 U.S.C. § 201, et seq.)




                                                    16
Case 1:20-cv-03311-MKB-SMG Document 1 Filed 07/23/20 Page 17 of 23 PageID #: 17




        81.     Plaintiff re-alleges and incorporates all previous paragraphs herein and further

 allege as follows.

        82.     At all times relevant to this action, Defendants were joint employers under 29 U.S.C.

 § 203(d) of the FLSA, subject to the provisions of 29 U.S.C. § 201, et seq.

        83.     Defendants engaged in interstate commerce, or in the production of goods for

 commerce, as defined by the FLSA.

        84.     At all times relevant to this action, Plaintiff was an “employee” of Defendants

 within the meaning of 29 U.S.C. § 203(e)(1) of the FLSA.

        85.     Plaintiff either (1) engaged in commerce; or (2) engaged in the production of goods

 for commerce; or (3) was employed in an enterprise engaged in commerce or in the production of

 goods for commerce.

        86.     At all times relevant to this action, Defendants “suffered or permitted” Plaintiff and

 all similarly situated current and former employees to work and thus “employed” them within the

 meaning of 29 U.S.C. § 203(g) of the FLSA.

        87.     At all times relevant to this action, Defendants required Plaintiff and all similarly

 situated current and former Class members to perform at least 15 to 21 minutes of pre-shift

 start-up/log-in activities per shift, but failed to pay these employees the federally mandated

 overtime compensation for all services performed.

        88.     At all times relevant to this action, Defendants failed to compensate Plaintiff and all

 similarly situated current and former Class members for off-the-clock, unpaid, work activities they

 performed during their lunch breaks, which took them between 7 to 9 minutes per shift.

        89.     At all times relevant to this action, Defendants required Plaintiff and all similarly

 situated current and former Class members to perform no less than 2 to 3 minutes of post-shift




                                                  17
Case 1:20-cv-03311-MKB-SMG Document 1 Filed 07/23/20 Page 18 of 23 PageID #: 18




 logout activities per shift, but failed to pay these employees the federally mandated overtime

 compensation for all services performed.

        90.     The off-the-clock work performed by Plaintiff and all similarly situated Class

 members every session is an essential part of their jobs and these activities and the time associated

 with these activities is not de minimis.

        91.     In workweeks where Plaintiff and other Class members worked 40 hours or more,

 the uncompensated off-the-clock time should have been paid at the federally mandated rate of

 150% of each employee’s regularly hourly wage. 29 U.S.C. § 207.

        92.     Defendants’ violations of the FLSA were knowing and willful. Defendants knew or

 could have easily determined how long it took for their CSRs perform the off-the-clock pre-shift,

 lunch break, and post-shift activities, and Defendants could have properly compensated Plaintiff

 and the Class for the work they performed, but did not.

        93.     The FLSA, 29 U.S.C. § 216(b), provides that as a remedy for a violation of the Act,

 an employee is entitled to his or her unpaid wages (and unpaid overtime if applicable) plus an

 additional equal amount in liquidated damages (double damages), plus costs and reasonable

 attorneys’ fees.

                                              COUNT II
                    (Alleging Violations of the Pennsylvania Minimum Wage Act,
                                       43 P.S. § 333.101, et seq.)

        91.     Plaintiff re-alleges and incorporates all previous paragraphs herein.

         92.    All members of the Rule 23 Pennsylvania Class are entitled to their regular wages

   and overtime wages pursuant to the PMWA, 43 P.S. § 333.101, et seq., and the relevant

   portions of the Pennsylvania Code, 34 Pa. Code § 231.1, et seq.

         93.    By failing to pay Plaintiff and members of the Rule 23 Pennsylvania Class for all




                                                  18
Case 1:20-cv-03311-MKB-SMG Document 1 Filed 07/23/20 Page 19 of 23 PageID #: 19




   hours worked in excess of 40 hours a week at one and one-half times their regular rates,

   Defendants violated the PMWA. See, e.g., 43 P.S. § 333.104(c), 34 Pa. Code § 231.41.

        94.     A three-year statute of limitation applies to all above claims.

        95.     Defendants violated the PMWA, including by regularly and repeatedly failing to

   compensate Plaintiff and the Rule 23 Pennsylvania Class for the time spent on the off-the-clock

   work activities described in this Complaint. As a result, Plaintiff and the Rule 23 Pennsylvania

   Class have and will continue to suffer loss of income and other damages. Accordingly, Plaintiff

   and the Rule 23 Pennsylvania Class are entitled to recover unpaid wages owed, plus costs and

   reasonable attorneys’ fees, and other appropriate relief under Pennsylvania law, including, but

   not limited to all damages, fees, and costs available under 43 P.S. § 333.101, et seq.

                                            COUNT III
                                 (Rule 23 Nationwide Class Action)
                                  Nationwide Breach of Contract

        96.     Plaintiff re-alleges and incorporates all previous paragraphs herein and further

   allege as follows.

        97.     At all times relevant to this action, Defendants had a binding and valid contract

   with Plaintiff and every other Rule 23 Nationwide Class member to pay each employee for each

   hour they worked at a pre-established (contractual) regularly hourly rate in consideration of the

   work duties Plaintiff and the Rule 23 Nationwide Class members performed on Defendants’

   behalf.

        98.     Defendants’ contractual promises to pay Plaintiff and each Rule 23 Nationwide

   Class member’s applicable hourly rate is evidenced by, among other things, each pay stub

   issued to Plaintiff and the Rule 23 Nationwide Class members.

        99.     Upon information and belief, each Rule 23 Nationwide Class member, including




                                                  19
Case 1:20-cv-03311-MKB-SMG Document 1 Filed 07/23/20 Page 20 of 23 PageID #: 20




   Plaintiff, has an hourly rate of between $12.50 and $22.00 per hour.

         100.   Plaintiff and every other Rule 23 Nationwide Class member accepted the terms of

   Defendants’ contractual promises and performed under the contract by doing their jobs and

   carrying out the work they performed each shift including the unpaid, off-the-clock work that

   was required of them, accepted by Defendants, and that they performed, in connection with

   pre-shift and meal period activities, described herein.

         101.   By not paying Plaintiff and every other Rule 23 Nationwide Class member the

   agreed upon hourly wage for the work they performed each shift in connection with the

   off-the-clock work they performed, Defendants systematically breached their contracts with

   Plaintiff and each member of the Rule 23 Nationwide Class.

        89.     Plaintiff’s and the Rule 23 Nationwide Class members’ remedies under the FLSA

 are inadequate in this case to the extent Defendants paid them more than the federally mandated

 minimum wage of $7.25 per hour but less than 40 hours per week (i.e., pure “gap time” claims).

         102.   As a direct and proximate result of Defendants’ contractual breaches, Plaintiff and

   every other member of the Rule 23 Nationwide Class have been damaged in an amount to be

   determined at trial.

                                           COUNT IV
                                (Rule 23 Nationwide Class Action)
                                       Unjust Enrichment

         103.   Plaintiff re-alleges and incorporates all previous paragraphs herein.

         104.   This Count is pled in the alternative to Count III, supra, pursuant to Fed. R. Civ.

   P. 8(d)(2)-(3).

         105.   At all times relevant to this action, Defendants promised Plaintiff and every other

   Rule 23 Nationwide Class member a pre-established regular hourly rate in consideration of the




                                                  20
Case 1:20-cv-03311-MKB-SMG Document 1 Filed 07/23/20 Page 21 of 23 PageID #: 21




   work duties Plaintiff and the Rule 23 Nationwide Class members performed for the benefit of

   Defendants.

        106.     Plaintiff and every other Rule 23 Nationwide Class member relied upon

   Defendants’ promise for the pre-established regular hourly rate and performed by doing their

   jobs and carrying out their required work duties.

        107.     By not paying Plaintiff and every other Rule 23 Nationwide Class member the

   agreed upon hourly wage for the off-the-clock work they performed each shift, Defendants were

   unjustly enriched.

        108.     Plaintiff and the Rule 23 Nationwide Class members performed off-the-clock

   work tasks at the request of and without objection by Defendants.

        109.     Defendants received and accepted the above-referenced off-the-clock work

   services from Plaintiff and every other Rule 23 Nationwide Class member and enjoyed the

   benefits derived therefrom.

        110.     Upon information and belief, Defendants used the monies owed to Plaintiff and

   every other Rule 23 Nationwide Class member to finance their various business ventures or pay

   their equity owners.

        111.     Defendants have been unjustly enriched by the retention of monies received

   pursuant to the services Plaintiff and the Rule 23 Nationwide Class performed for Defendants’

   benefit, without having compensated Plaintiff and the Rule 23 Nationwide Class for the same.

        112.     Plaintiff and the Rule 23 Nationwide Class suffered detriment due to Defendants’

   failure to compensate them for the off-the-clock work described herein, in that Plaintiff and the

   Rule 23 Nationwide Class were deprived of the ability to utilize that time, effort and their

   resources in a profitable manner.




                                                 21
Case 1:20-cv-03311-MKB-SMG Document 1 Filed 07/23/20 Page 22 of 23 PageID #: 22




        113.   As a direct and proximate result of Defendants’ actions, Plaintiff and every other

   Rule 23 Nationwide Class member suffered damages, including but not limited to, loss of

   wages.

                                    RELIEF REQUESTED

        WHEREFORE, Plaintiff, Nicole Kraus, requests the following relief:

               a.     An Order certifying this case as a collective action in accordance with 29
                      U.S.C. § 216(b) with respect to the FLSA claims set forth herein (Count
                      I);

               b.     An Order certifying this action as a class action (for the Rule 23
                      Pennsylvania Class) pursuant to Rule 23(b)(2) and (b)(3) with respect to
                      Plaintiff’s Pennsylvania state law claims (Count II);

               c.     Order certifying this action as a class action (for the Rule 23 Nationwide
                      Class) pursuant to Rule 23(b)(2) and (b)(3) with respect to Plaintiff’s
                      breach of contract and unjust enrichment claims (Counts III and IV);

               d.     An Order compelling Defendants to disclose in computer format, or in
                      print if no computer readable format is available, the names and addresses
                      of all FLSA putative collective members and Rule 23 Class members, and
                      permitting Plaintiff to send notice of this action to all those similarly
                      situated individuals, including the publishing of notice in a manner that is
                      reasonably calculated to apprise the class members of their rights by law
                      to join and participate in this lawsuit;

               e.     An Order designating Plaintiff as the representative of the FLSA
                      collective, the Rule 23 Pennsylvania Class, the Rule 23 Nationwide Class
                      and undersigned counsel as Class counsel for the same;

               f.     An Order declaring Defendants violated the FLSA and the Department of
                      Labor’s attendant regulations as cited herein;

               g.     An Order declaring Defendants’ violation of the FLSA was willful;

               h.     An Order declaring Defendants violated the PMWA by failing to properly
                      pay the Pennsylvania Class overtime wages, as set forth herein;

               i.     An Order declaring Defendant is in breach of a contract with Plaintiff and
                      the Rule 23 Nationwide Class to pay them at a predetermined agreed upon
                      rate for all hours worked;




                                               22
Case 1:20-cv-03311-MKB-SMG Document 1 Filed 07/23/20 Page 23 of 23 PageID #: 23




                 j.      An Order declaring Defendant was unjustly enriched by failing to pay
                         Plaintiff and the Rule 23 Nationwide Class for all wages earned;

                 k.      A Judgment in favor of Plaintiff and against Defendants and awarding
                         Plaintiff and the FLSA Collective, the Rule 23 Pennsylvania Class, and the
                         Rule 23 Nationwide Class the full amount of damages and liquidated
                         damages available by law;

                 l.      An award of reasonable attorneys’ fees and costs incurred by Plaintiff in
                         filing this action as provided by statute;

                 m.      An award of pre- and post-judgment interest to Plaintiff on these damages;
                         and

                 n.      An Order awarding such other and further relief as this Court deems
                         appropriate.

                                            JURY DEMAND

          Plaintiff demands a jury trial.

 Dated:    July 23, 2020
                                               /s/Jason T. Brown
                                               Jason T. Brown
                                               Nicholas Conlon
                                               BROWN, LLC
                                               111 Town Square Place, Suite 400
                                               Jersey City, NJ 07310
                                               Phone: (201) 630-0000
                                               jtb@jtblawgroup.com
                                               nicholasconlon@jtblawgroup.com

                                               Counsel for Plaintiff

                                               Kevin J. Stoops (Pending Pro Hac Vice)
                                               Charles R. Ash, IV (Pending Pro Hac Vice)
                                               SOMMERS SCHWARTZ, P.C.
                                               One Towne Square, Suite 1700
                                               Southfield, Michigan 48076
                                               248-355-0300
                                               mturner@sommerspc.com
                                               crash@sommerspc.com

                                               Co-Counsel for Plaintiff




                                                 23
